      Case 4:16-cv-00191-FRZ Document 194 Filed 04/19/19 Page 1 of 4



 1   Michael J. Rusing (AZ Bar No. 006617)
     Sivan R. Korn (AZ Bar No. 024231)
 2   Sarah S. Letzkus (AZ Bar No. 027314)
     Isaac S. Crum (AZ Bar No. 026510)
 3   RUSING LOPEZ & LIZARDI, P.L.L.C.
     6363 North Swan Road, Suite 151
 4   Tucson, Arizona 85718
     Telephone: (520) 792-4800
 5   Facsimile: (520) 529-4262
     Email: mrusing@rllaz.com
 6            skorn@rllaz.com
              sletzkus@rllaz.com
 7            icrum@rllaz.com

 8   Veronica Mullally Munoz (Admitted pro hac vice)
     Daniel J. Melman (Admitted pro hac vice)
 9   Miriam Kurien Tyrell (Admitted pro hac vice)
     Leslie Kushner (Admitted pro hac vice)
10   PEARL COHEN ZEDEK LATZER BARATZ LLP
     1500 Broadway
11   New York, New York 10036
     Telephone: (646) 878-0800
12   Email: vmunoz@pearlcohen.com
              dmelman@PearlCohen.com
13            mtyrell@PearlCohen.com
              lkushner@PearlCohen.com
14
     Kristoffer Leftwich (Admitted pro hac vice)
15   CHEN MALIN LLP
     1700 Pacific Avenue, Suite 2400
16   Dallas, Texas 75201
     Telephone: (214) 627-9950
17   Email: kleftwich@chenmalin.com
     Attorneys for Plaintiff
18
19                                 UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF ARIZONA
20
21 Research Corporation Technologies, Inc., a
   Delaware nonstock corporation,
22                                                     Case No. 4:16-cv-00191-TUC-FRZ
                 Plaintiff,
23
           vs.                                         UPDATED JOINT CASE
24                                                     MANAGEMENT REPORT AND
                                                       NOTICE REGARDING DISPUTE
   Eli Lilly and Company, an Indiana                   RESOLUTION
25
   corporation,
26
                 Defendant.                            Assigned to: Honorable Frank R. Zapata
27
28
      Case 4:16-cv-00191-FRZ Document 194 Filed 04/19/19 Page 2 of 4




 1         Pursuant to this Court’s March 4, 2019 Order (Doc. 193), Plaintiff Research
 2 Corporation Technologies (“RCT”) and Defendant Eli Lilly and Company (“Lilly”)
 3 hereby submit this Updated Joint Case Management Report. Pursuant to the Court’s
 4 Orders dated September 5, 2018 (Doc. 136), December 10, 2018 (Doc. 185) and March 4,
 5 2019 (Doc. 193), the parties also submit their Notice Regarding Dispute Resolution.
 6                  Update to the Parties’ Joint Case Management Report
 7         The parties submitted their Joint Case Management Report on November 7, 2018.
 8 (Doc. 178). Thereafter, the parties continued to conduct fact discovery and, pursuant to
 9 the Court’s December 10, 2018 Order (Doc. 185), completed fact discovery on February
10 28, 2019. The parties are now engaged in expert discovery. On March 21, 2019,
11 pursuant to the Court’s December 14, 2018 Order (Doc. 188), RCT submitted its expert
12 reports to Lilly. Lilly’s deadline to submit its rebuttal expert reports to RCT is June 6,
13 2019. (Id.) The parties will then conduct expert depositions through July 26, 2018. (Id.)
14 As of the date of this joint submission, no additional facts or legal issues require
15 supplementation or modification of the November 7, 2018 Joint Case Management
16 Report (Doc. 178) and the parties accordingly incorporate it herein by reference.
17         Pursuant to the Court’s Orders dated July 2, 2018 (Doc. 125) and December 14,
18 2018 (Doc. 188), the Court’s remaining pre-trial deadlines are set forth below:
19    Event                                     Deadline
20    Rebuttal expert reports                   June 6, 2019
      Expert depositions completed              July 26, 2019
21    Dispositive motions due                   August 30, 2019
22    Disclosure of trial witnesses pursuant to 14 days after the issuance of an order on
      Rule 26(a)(3)                             last dispositive motion
23    Proposed joint pretrial order due         30 days after the issuance of an order on
                                                last dispositive motion
24
25                        Joint Notice Regarding Dispute Resolution

26         In its Orders dated September 5, 2018, December 10, 2018 and March 4, 2019, the

27 Court directed the parties to “submit a notice containing compelling reasons why this
28 matter should or should not be set for a settlement conference pursuant to LRCiv 83.10.”
                                                  1
      Case 4:16-cv-00191-FRZ Document 194 Filed 04/19/19 Page 3 of 4




 1 (Docs. 136, 185, 193).
 2         As noted in the parties’ last Joint Notice Regarding Dispute Resolution (Doc. 192,
 3 filed February 14, 2019), the parties have made several attempts at formal and informal
 4 alternative dispute resolution at various phases of this case and remain aware of and
 5 appreciate the availability and potential benefits of appropriately-timed alternative
 6 dispute resolution efforts. However, the parties continue to believe that the substantial
 7 factual and legal disputes impeding a negotiated settlement are unlikely to be resolved
 8 without the benefit of expert disclosure and deposition testimony. Therefore, the parties
 9 respectfully submit it would not be a productive use of party or judicial resources to
10 conduct any Court-ordered alternative dispute resolution at this time.
11         As directed in the Court’s February 14, 2019, the parties will submit an updated
12 notice pursuant to LRCiv 83.10 on or before August 2, 2019.
13         Respectfully submitted this April 19, 2019.
14                                              RESEARCH CORPORATION
15   ELI LILLY & COMPANY                        TECHNOLOGIES, INC.

16   FAEGRE BAKER DANIELS LLP                   RUSING LOPEZ & LIZARDI, P.L.L.C.

17   /s/ Katherine S. Razavi                    /s/ Sivan R. Korn
     David J.F. Gross                           Michael J. Rusing
18   Helen E. Chacon                            Sivan R. Korn
     Timothy E. Grimsrud                        Sarah S. Letzkus
19   Katherine S. Razavi                        Isaac S. Crum
     Lauren J.F. Barta
20   Julie B. Wahlstrand                        PEARL COHEN ZEDEK LATZER
     Lauren Steinhaeuser                        BARATZ LLP
21   Sami Al-Marzoog
     Amy E. Hamilton                            /s/ Veronica M. Munoz
22   Andrew M. McCoy                            Veronica M. Munoz
                                                Daniel J. Melman
23   SNELL & WILMER L.L.P.                      Miriam K. Tyrell
                                                Leslie Kushner
24   /s/ Jacob Jones
     Jeffrey Willis                             Attorneys for Plaintiff
25   Jacob Jones

26   Attorneys for Defendant

27
28
                                                  2
      Case 4:16-cv-00191-FRZ Document 194 Filed 04/19/19 Page 4 of 4



 1                              CERTIFICATE OF SERVICE
 2        I hereby certify that on the 19th day of April, 2019, I electronically transmitted the
 3 attached document to the Clerk’s Office using the CM/ECF System for filing and
 4 transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5
 6 Jeffrey Willis, Esq.
   Jacob Jones, Esq.
 7 SNELL & WILMER L.L.P.
   One South Church Ave, Ste 1500
 8 Tucson, AZ 85701
 9 David J.F. Gross (pro hac vice)
   Helen Chacon (pro hac vice)
10 FAEGRE BAKER DANIELS LLP
   1950 University Avenue, Suite 450
11 East Palo Alto CA 94303
   david.gross@faegrebd.com
12 helen.chacon@FaegreBD.com
13 Timothy E. Grimsrud (pro hac vice)
   Julie B. Wahlstrand (pro hac vice)
14 Katherine S. Razavi (pro hac vice)
   Sami K. Al-Marzoog
15 FAEGRE BAKER DANIELS LLP
   2200 Wells Fargo Center
16 90 S. Seventh St.
   Minneapolis, MN 55402
17 tim.grimsrud@faegrebd.com
   julie.wahlstrand@faegrebd.com
18 kate.razavi@faegrebd.com
   sami.almarzoog@faegrebd.com
19
   Amy E. Hamilton (pro hac vice)
20 Andrew M. McCoy (pro hac vice)
   FAEGRE BAKER DANIELS LLP
21 300 N. Meridian St., Suite 2700
   Indianapolis, IN 46204
22 amy.hamilton@faegrebd.com
   andrew.mccov@faegrebd.com
23
   By: /s/ Danielle R. Wilson
24
25
26
27
28
